Citation Nr: 1210763	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  10-09 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus (claimed as ear condition).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from February 1951 to January 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in June 2009.  A statement of the case was issued in December 2009, and a substantive appeal was received in December 2009.

The Veteran requested a Travel Board hearing, which was duly scheduled for December 2011.  However, the Veteran failed to report for this hearing; he has not submitted an explanation of good cause for failing to report, nor has he requested any rescheduling.  Thus, the Board shall proceed with appellate review at this time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, nor is bilateral hearing loss otherwise related to such service.

2.  Tinnitus was not manifested during the Veteran's active duty service or for many years thereafter, nor is tinnitus otherwise related to such service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The record shows that in March 2009 and October 2009 VCAA letters, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran for the hearing loss issue in March 2009, which was prior to the May 2009 rating decision.  The October 2009 VCAA letter provided additional notice, including for the tinnitus issue, and was provided to the Veteran prior to the RO's most recent readjudication of this case, as evidence by the December 2009 statement of the case.  The October 2009 VCAA letter was therefore effectively timely.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claims for service connection.  Further, the March 2009 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes a service examination prior to discharge, VA treatment records, and a VA examination report.  The Board notes that the March 2009 VCAA letter notified the Veteran that his service treatment records may be unavailable and may have been destroyed in a fire.  An April 2009 National Personnel Records Center (NPRC) response to a request for information confirmed that no additional service treatment records were found for the Veteran and that "if the record were here on July 12, 1973, it would have been in the area that suffered the most damage in the fire and may have been destroyed."  The March 2009 VCAA letter and the later October 2009 VCAA letter both notified the Veteran of the status of his service records and provided instructions for assisting in an attempted reconstruction of such records.

In a case in which a veteran's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist in the development of the claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  Further, in the March 2009 and October 2009 VCAA letters, the RO notified the Veteran that his records may have been destroyed in a fire and requested that he complete an NA Form 13075 to assist in reconstructing the Veteran's medical history.  The Veteran never submitted a completed form, and a December 2009 statement from the Veteran's representative acknowledges the RO's correspondence and states that "Veteran has nothing of his service personnel records/medical records from the service."

Moreover, as discussed further below, the RO has conceded that the Veteran was exposed to excessive noise during his service related to work as a mechanic in a combat zone.  The Veteran has expressly stated that he did not report any symptoms of hearing loss or tinnitus to anyone during service nor did he receive any medical attention for such problems, as documented in the May 2009 VA examination report.  Although he Veteran's March 2009 claim made an indication that could be read to suggest that he received in-service medical treatment for his ears, the clearer and more recent statement documented in the May 2009 VA examination report unmistakably reports "he did not mention it [hearing loss] to anyone while in the service and did not have his hearing tested until the 1990s."  Thus, there is no reason to obtain additional service personnel records and no suggestion of any missing pertinent documentation in the Veteran's service treatment records.  Importantly, the Veteran's discharge examination has been associated with the claims file.  Thus, the Board finds that the RO has met its heightened duty to assist in the instant case.  Accordingly, the Board concludes that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

The Veteran was afforded a VA examination in May 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report obtained contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that a further examination is not necessary.

For the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal.

Laws and Regulations

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss (organic disease of the nervous system) may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an 'absolute bar' to the service connection claim); Barr, 21 Vet. App. 303 ('Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms').

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Analysis

The issues before the Board are entitlement to service connection for bilateral hearing loss and tinnitus.  The record includes a medical diagnosis of tinnitus and also reflects that the Veteran's hearing loss currently meets the regulatory thresholds to be considered disabling.  When the Veteran was afforded a May 2009 VA fee-basis audiological examination, audiometric testing revealed auditory thresholds of greater than 40 decibels for several of the relevant frequencies in each ear, and the report notes a diagnosis of subjective tinnitus.  The only remaining question is whether the current hearing loss and tinnitus are related to the Veteran's service.
In a claim received in March 2009, the Veteran reported developing hearing loss during service in 1952 during duty in Korea on the "front line picking up vehicles that were hit [to] bring them back for repairs."

When the Veteran was afforded a VA fee-basis examination in May 2009, he claimed that the  onset of his hearing related issues began in 1953 with gradual bilateral hearing loss.  The Veteran reported that he noticed hearing loss while in the service but did not mention it to anyone while in the service and did not have his hearing tested until the 1990s.  (This recent and unambiguous statement clarifies the Veteran's testimony to the extent that a less clear earlier indication in his March 2009 claim may have been understood to suggest some in-service medical treatment for his ears.)  The Veteran specified that he suffers from tinnitus in the left ear only, with occasionally bothersome ringing a few times per week.  The examiner noted and accepted the Veteran's description of his Korean War service with noise exposure involving "Artillery, small weapons, rifle/handguns/shotguns.  Heavy trucks/Machinery, Pneumatic tools, No use of hearing protection, Hearing protection not provided."  Additionally, the Veteran reported "that he was exposed to noise in basic training and in the shop he worked in as a wheel alignment specialist.  He reports that he also drove a wrecker that was approximately 10 tons."  The Veteran denied occupational noise exposure and denied recreational noise exposure.

The Veteran maintains that he developed hearing loss during active duty service but did not report the symptoms.  The Veteran's service treatment records, although incomplete, show no suggestion of any hearing loss problems at the time of his separation from service in January 1953.  The Veteran's current  statements indicating in-service hearing loss, made many years after the fact, are inconsistent with the contemporaneous evidence.  In this regard, the Veteran's January 1953 service separation examination shows the Veteran scored a 15/15 bilaterally on whispered voice test.  As for any ears disease or defects (including auditory acuity), the clinical notation was 'NORMAL.'  The report of discharge examination demonstrates that medical personnel were of the opinion at that time that there was no hearing loss.  Moreover, the report does not suggest that the Veteran himself even voiced complaints of hearing loss and/or tinnitus at that time; in fact, the Veteran admits he did not report any hearing loss complaints.  This suggests to the Board that the Veteran did not in fact believe he suffered from either disorder at that time as it is reasonable to expect that he would have reported such to military medical personnel during his separation examination.  After all, the express purpose of the exit examination was to document any ongoing service-related problems.  The Veteran's admitted failure to report pertinent complaints at the time of discharge examination diminishes the credibility of his current assertions (made many years after the fact in the course of seeking monetary benefit).

Both the Board and the May 2009 VA examiner consider the January 1953 service separation examination report to be probative evidence of the absence of pertinent complaints, ear pathology, or clearly symptomatic hearing loss detectable by whisper test.  The Board acknowledges, however, that the whispered voice test provides a limited indication of hearing health, and the May 2009 VA examiner noted that she did not consider the whisper testing adequate on its own for drawing specific conclusions about his hearing acuity with regard to sensitivity at individual frequencies at that time.  Even accepting the reported in-service noise exposure and the inability of the whispered voice test to detect more subtle deficits at individual frequencies, however, in the context of the totality of the evidence and information, the VA examiner concluded that it was less likely as not that the Veteran's current hearing loss was due to any in-service event.  As discussed below, the examiner provides a persuasive rationale for this conclusion, featuring a finding that the current hearing loss is of a nature that is more likely due to age-related decline rather than any past event or trauma.

After interviewing and examining the Veteran and reviewing his claims file, the May 2009 VA examiner opined that the Veteran's current hearing loss and tinnitus are "less likely as not" caused by or a result of military noise exposure.  The VA examiner stated that the rationale was based on the Veteran's case history including accepting his description of in-service noise exposure, and based upon the configuration of hearing loss.  The examiner accepted that "by far the largest dose of unprotected noise exposure was during military service."  However, the examiner determined that the Veteran's current chronic hearing loss is not likely attributable to past acoustic trauma.  Rather, "[t]he configuration of his hearing loss is more consistent with presbyacusis than with acoustic trauma."  (For the sake of clarity, the Board takes judicial notice of the fact that presbycusis/presbyacusis is age-related hearing loss.)  The examiner commented that if any new medical or hearing information were found, the opinion should be reviewed; the Board notes that no pertinent new evidence or information has been provided to prompt review of the May 2009 VA examiner's analysis.

No competent evidence of record contradicts the May 2009 VA examiner's analysis addressing the nature and etiology of the Veteran's current chronic hearing loss and tinnitus.  No competent evidence of record otherwise pertinently contradicts the May 2009 VA examiner's analysis.  No competent evidence of record indicates that the Veteran's current chronic hearing loss is of a nature and etiology such that it is related to military service many decades ago.

The Board notes that the Veteran's representative's February 2012 Informal Hearing Presentation argues that the VA examination report is inconclusive.  However, the Board does not agree.  The fact that the examiner accepts the occurrence of the reported in-service noise exposure does not in any manner contradict a conclusion that the current hearing loss is of a configuration most likely related to aging and unlikely related to past noise exposure.  Neither does the examiner's acknowledgment that the whisper test is not able to detect hearing loss specific to particular frequencies undermine the examiner's conclusion that the nature of the Veteran's current hearing loss is of a configuration most likely due to aging and unlikely related to past noise exposure.  Finally, the fact that the examiner recommends revisiting the question if new evidence or information comes to light does not diminish the probative value of the opinion when, as here, no new evidence or information has been presented that is contrary to the case-history considered and accepted by the examiner.

The Board acknowledges the statement on the Veteran's June 2009 notice of disagreement contending that the VA examiner's conclusion was "shameful," citing that the Veteran was "involved in and around noise levels that should not have been allowed, but when 'NO' hearing protection is provided, [c]ombat was taking place, no proper testing was available."  The Board notes again that even accepting the Veteran's description of in-service acoustic trauma, the current medical findings show that the current hearing loss configuration on audiological examination and past case-history reflect hearing loss of a nature that is most likely age-related rather than causally linked to acoustic trauma.  Then Board again notes that the Veteran's reports of in-service onset of his hearing loss symptoms are deemed not credible due to being inconsistent with the service separation examination report showing no complaints or medical findings of such hearing problems.  The Board further observes that any in-service acoustic trauma took place several decades prior to the earliest time that the Veteran ever sought evaluation for the claimed hearing problems; the Veteran's earliest post-service hearing evaluation was in the 1990s, as the Veteran himself stated during the May 2009 VA examination.

Some of the assertions of the Veteran and his representative, including the June 2009 notice of disagreement, may be intended to suggest that he was a combat Veteran and thus entitled to the 38 U.S.C.A. § 1154(b) presumption with regard to his claim of service connection for hearing loss and tinnitus disability.  With regard to the question of whether the Veteran engaged in combat, the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Mere service in a combat area or combat zone does not in itself lead to the conclusion that an individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 1999).  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case- by-case basis.  See id.

The Veteran's DD Form 214 reflects that the Veteran has no combat medals, and there is otherwise no evidence of record that would accommodate a presumption of combat.  The Veteran has not otherwise clearly contended that he actually participated in combat; rather the Veteran's statements appear to be consistent with indications that he served in a combat zone without more direct participation in combat as contemplated by VAOPGCPREC 12-99 (October 18, 1999).  The Veteran's March 2009 claim did not clearly assert actual participation in combat, but referred to duties featuring picking up disabled vehicles for repairs on the front lines of a war zone.  None of the Veteran's other statements otherwise clearly asserts actual participation in combat.  The representative's statement in the June 2009 statement of the case refers to the Veteran serving in "war time," "in combat situations," that "Combat was taking place," and was a "War situation."  The representative's December 2009 statement expresses that the Veteran "was a mechanic while in the service" and "did come into combat during that time."  These statements do not clearly indicate participation or engagement in combat rather than indicating presence in a combat zone.

As it is not shown that the Veteran engaged in combat, his unsupported assertions of combat-related events are not sufficient to establish the occurrence of such events.  In any event, for the purposes of the analysis in this case, the Board essentially accepts the Veteran's account of in-service noise exposure.  The Board makes a determination regarding his contended in-service hearing loss symptoms on the basis of clear contemporaneous documentation in the Veteran's service separation medical examination report.

The Veteran has asserted that the aforementioned exposure contributed to his hearing loss and tinnitus.  While the Veteran is competent to report the symptoms he experiences, the Veteran is not competent to report the etiology of his disabilities since this requires medical knowledge.  See Barr, 21 Vet. App. at 309.  To the extent that the Veteran is competent to report continuing pertinent symptoms during and since service, his credibility is diminished in view of the contemporaneous evidence.

Moreover, a medical examiner, with full knowledge of the Veteran's in-service noise exposure and his self-reported history of hearing loss and tinnitus over a long period, was of the opinion that the Veteran's current hearing loss and tinnitus are not causally related to service.  The Boards finds the medical opinion to be entitled to more weight than the Veteran's statements made many years after the fact during the course of seeking monetary benefits.

The post-service medical evidence does not reflect complaints or treatment related to bilateral hearing loss and tinnitus for many years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1953) and initial contemporaneous documentation of reported symptoms related to bilateral hearing loss and tinnitus in 2009 (a 56-year gap).  The Board also emphasizes the multi-year gap between discharge from active duty service (1953) and the earliest time that the Veteran himself even reports any post-service hearing evaluation in 1990s (at least a 36 year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Consequently, the one-year presumption of service incurrence for sensorineural hearing loss is not for application here.

The Board notes that, while the Veteran has clearly testified that he experienced  hearing loss during service, it is somewhat unclear whether the Veteran contends that he specifically experienced tinnitus symptoms during service.  To any extent that he does assert experiencing in-service tinnitus, the Board notes that such testimony has been deemed to be not credible as it is contradicted by probative contemporaneous evidence in the service separation examination report.  If the Veteran is not asserting that he experienced tinnitus during service, then there is no evidence indicating any continuity of tinnitus symptomatology from the time of service.  As the only competent evidence of record indicates that the Veteran's current tinnitus is most likely not related to his in-service acoustic trauma, the preponderance of the evidence is against the claim of entitlement to service connection for tinnitus.

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination as to either issue.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claims.


ORDER

The appeal is denied as to both issues.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


